MORROW, Presiding Judge.
Unlawfully transporting intoxicating liquor is the offense; penalty assessed at confinement in the penitentiary for one year and one day.
The evidence shows without contradiction that an officer, having information that the appellant was engaged in the liquor traffic and probably had intoxicating liquor in his car, saw the appellant upon the street. When the officer started in his direction, the appellant fled in his automobile and continued his flight until he was stopped by an obstruction in the road. Appellant then got out of the car and ran. Upon searching the car the officer found therein a large quantity of whisky.
Appellant testified that he was hauling the whisky for another party in order to acquire some money to use for the benefit of his sick wife. He sought a suspended sentence and introduced testimony showing his good reputation.
The only charge requested was given to the jury by the court.
There is nothing in the motion for new trial requiring discussion.
The penalty assessed is confinement in the penitentiary for one year and one day. The judgment will be reformed in accord with article 775, C. C. P., so as to show that the appel*433.lant shall be confined in the penitentiary for a period of not less than one year and not more than one year and one day.
As so reformed, the judgment is affirmed.

Affirmed.